Name: COUNCIL REGULATION (EC) No 3466/93 of 10 December 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1994)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/4 Official Journal of the European Communities 18 . 12. 93 COUNCIL REGULATION (EC) No 3466/93 of 10 December 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and industrial products (first series 1994) whereas, to ensure the efficiency of a common adminis ­ tration of these quotas, there is no reasonable obstacle to authorizing Member States to draw from the quota ­ volumes the necessary quantities corresponding to actual imports ; whereas, however, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and joindy represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quantities drawn by that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain agricul ­ tural and industrial products will remain in the course of 1994 unable to meet the specific requirements of the user industries in the Community ; whereas, consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms ; whereas Community tariff quotas at reduced or at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June or 31 December 1994 taking account of the need not to disturb the markets for such products nor the starting out or development of Commu ­ nity production ; HAS ADOPTED THIS REGULATION : Article 1 Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted applica ­ tion of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; Whereas the decision for the opening of autonomous tariff quotas should be taken by the Community ; From 1 January 1994 until the date shown in the table below, the customs duties applicable to imports into the Community of the products listed below shall be suspended at the levels and within the limits of the Community tariff quotas shown below : Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2703 ex 2825 30 00 Vanadiumoxides and hydroxides, not in the form of powder, 6 000 0 31 . 12. 1994 exclusively for the production af alloys (a) 09.2711 7202 41 91 Ferro-chromium containing by weight more than 6% of 550 000 0 31.12.1994 7202 41 99 carbon 09.2713 Sweet cherries, marinated in alcohol, of a diameter not excee ­ ding 19,9 mm, stoned, intended for the manufacture of chocolate products (a) : ex 2008 60 19  with a sugar content exceeding 9 % by weight i 2 000 10 4- AGR 31 . 12. 1994 ex 2008 60 39  with a sugar content not exceeding 9 % by weight ' 10 09.2717 ex 7202 99 19 Ferro-phosphorus containing by weight 15% or more of 15 000 0 31 . 12. 1994 phosphorus, intended for the manufacture or refined phos ­ phoric iron or steel (a) 18. 12. 93 Official Journal of the European Communities No L 317/5 Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2719 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products (a) : ex 2008 60 19  with a sugar content exceeding 9 % 1 10 + AGR [ 2 000 31.12.1994ex 2008 60 39  with a sugar content not exceeding 9 % by weight J 10 09.2727 ex 3902 90 00 Synthetic poly-alpha-olefin having a kinetic viscosity of not 4 500 0 31.12.1994 less than 36 x 10  6 m2 s  1 (38 centistokes) at 100 °C, measured using the ASTM D 445 method 09.2729 ex 0811 90 99 Boysenberries, preserved by freezing, not containing added 1 500 - 12 31.12.1994 sugar, for the processing industry (a) 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder form, the particles 70 0 31.12.1994 of which are less than 38 micrometres and which has a solu ­ bility in water at 25 °C of less than, or equal to 1,5 % by weight and which is intended for the pharmaceutical indus ­ try ^) 09.2781 ex 7226 10 91 Flat-rolled products of silicon-electrical steel, cold-rolled, 300 0 30 . 6.1994 grain oriented, of a width not exceeding 500 mm, of a thick ­ ness of 0,23 mm or less, with a nominal magnetic inversion loss rate of 0,8 W/kg or less determined by the Epstein method with a current of 50 cycles and one induction of 1,7 tesla 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder, for the production 9 000 0 31.12.1994 of film for laminated safety glass (a) 09.2799 ex 7202 49 90 Ferro-chromium containing more than 1,5 %, but not more 10 000 0 31 . 12. 1994 than 2 % by weight of carbon and not more than 55 % of chromium 09.2809 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self- 10 500 0 31.12.1994 copy paper (a) 09.2811 ex 2902 90 90 4-benzylbiphenyl 400 0 31.12.1994 09.2827 ex 2932 90 79 1,3-2,4-Di-o-benzylidene D-glucitol with a purity by weight 20 0 31.12.1994 not less than 96 % for the carification of polypropylene for use with foods (a) 09.2829 ex 3823 90 98 Solid extract of the residual insoluble in aliphatic solvents 1 200 0 31.12.1994 obtained during the extraction of rosin from wood, having the following characteristics :  a resin acid content by weight not exceeding 30 %  an acid number not exceeding 110, and  a melting point of not less than 100 °C 09.2837 ex 2903 40 98 Bromchloromethane 330 0 31.12.1994 09.2841 ex 2712 90 90 Blend of 1-alkenes containing by weight 80% or more of 8 000 0 31.12.1994 1-alkenes of a chain-length of 20 and 22 carbon atoms 09.2843 ex 2912 49 00 3-Phenoxybenzaldehyde 265 0 30. 6.1994 No L 317/6 Official Journal of the European Communities 18 . 12. 93 Order No CN code (') Description Amount of quota (in tonnes) Quota duty (%) End of quota period 09.2845 ex 2914 19 00 3,3-Dimethylbutanone 750 0 31.12.1994 09.2847 ex 2914 70 90 1 -Chloro-3,3-Dimethylbutanone 550 0 31.12.1994 09.2849 ex 0710 80 60 Mushrooms of the species Auricularia polytricha steamed or 420 0 31 . 12. 1994 boiled for the manufacture of prepared meals (a) (b) 09.2851 ex 2907 12 00 O-Cresol having a purity of not less than 98,5% 12 000 0 31.12. 1994 09.2853 ex 2930 90 80 Glutathione 15 0 31.12.1994 09.2857 ex 2902 90 90 Diisopropylnaphtalene, mixed isomers 1 000 0 31.12.1994 09.2859 ex 2929 49 90 2,2 isopropylidene-bis(/ »-phenyleneoxydiethanol) solid form 1 100 0 31.12.1994 09.2861 ex 2916 14 90 Isopropylidene-bis( £-phenoxyethyl) dimethacrylate 350 0 31.12.1994 (') See Taric codes in the Annex. (a) Checks on their prescribed end use shall be carried pursuant to the relevant Community provisions . (b) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. for release for free circulation, to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applicants pro rata. The Commission shall inform the Member States of the drawings made . Article 3 Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits. Where an importer presents a declaration covered by this Regulation for release for free circulation in a Member State, applying to take advantage of the preferential arran ­ gements, and the entry is accepted by the customs autho ­ rities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requi ­ rements from the appropriate quota volume. Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries Article 6 This Regulation shall enter into force on 1 January 1994. No L 317/718 . 12. 93 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1993. For the Council The President M. WATHELET ANNEX Taric codes Order No CN codes Taric codes 09.2703 ex 2825 30 00 10 09.2711 7202 41 91  7202 41 99  09.2713 ex 2008 60 19 10 ex 2008 60 39 11,19 09.2717 ex 7202 99 19 20 09.2719 , ex 2008 60 19 20 ex 2008 60 39 20 09.2727 ex 3902 90 00 95 09.2729 ex 0811 90 99 10 09.2731 ex 3905 90 00 94 09.2781 ex 7226 10 91 20 09.2791 ex 3905 90 00 95 09.2799 ex 7202 49 90 10 09.2809 ex 3802 90 00 10 09.2811 ex 2902 90 90 50 09.2827 ex 2932 90 79 80 09.2829 ex 3823 90 98 50 09.2837 ex 2903 40 98 10 09.2841 ex 2712 90 90 30 09.2843 ex 2912 49 00 10 09.2845 ex 2914 19 00 20 09.2847 ex 2914 70 90 10 09.2849 ex 0710 80 60 10 09.2851 ex 2907 12 00 10 09.2853 ex 2930 90 80 16 09.2855 7202 93 00  09.2857 ex 2902 90 90 10 09.2859 ex 2909 49 90 10 092861 ex 2916 14 90 20